ANDREE LAYTON Roaf, Judge, dissenting. I strongly disagree that this appeal should be dismissed. This appeal, from an award of a $6009 attorney fee to appellee in a prescriptive easement case, was submitted to a panel of this court on March 15, 2000. On March 20, 2000, the appellee filed a motion to dismiss the appeal, in which he asserted that the appellant had voluntarily paid the judgment on March 2, 2000. The appellant filed a response to the motion, denying that he had paid the judgment, asserting that he sought only removal of the recorded judgment lien in order to secure financing necessary to operate his business and that, in this regard, appellee’s attorney had agreed to 1) hold the judgment funds pending the outcome of the appeal, 2) satisfy the judgment lien on the record, and 3) release the funds later to the party who ultimately prevailed in the appeal. This response was accompanied by a detailed affidavit, signed by appellant’s attorney, outlining the alleged agreement, the telephone conversations with appellee’s attorney, and had telephone logs attached. The affidavit states in pertinent part: Mr. Blagg stated that he would hold the funds until a decision was made and keep the money if the trial court was affirmed or return the money if the trial court was overturned. (Emphasis added.) The appellee’s attorney then filed a reply to the appellant’s response, to which he appended his sworn affidavit, which states in its entirety: I am Ralph J. Blagg and I am the Attorney for the Appellee, Pat Winter. I was approached by the Appellant’s Attorney and was asked to provide a Satisfaction of Judgment in exchange for payment of the judgment amount. This was done. There were no agreements or conversations about holding the funds pending resolution of the appeal. Payment of the judgment was voluntarily made by the Appellant at the Appellant’s request. (Emphasis added.) I do not agree that this appeal should be dismissed because the determination of whether the judgment has been voluntarily paid by the appellant necessarily hinges on which lawyer is telling the truth in the contradictory affidavits that have been filed with this court. These two sworn statements clearly cannot be reconciled, and I do not agree that the appeal must be dismissed no matter which lawyer is telling the truth. The propriety of appellee’s attorney agreeing to such an arrangement or the wisdom of appellant’s attorney making such an agreement without reducing it to writing are not pertinent to. the analysis of the issue before us, that is whether the judgment has been voluntarily paid. In this regard, the facts as outlined in appellant’s affidavit describe what is in essence an agreement by counsel to escrow the judgment funds pending the outcome of this appeal. Although our appellate courts have held that voluntary payment of a judgment will negate an appellant’s ability to appeal the judgment, see Shepherd v. State Farm Auto Property & Cas. Ins. Co., 312 Ark. 502, 850 S.W.2d 324 (1993), Lytle v. Citizens Bank of Batesville, 4 Ark. App. 294, 630 S.W.2d 546 (1982), the escrow-type arrangement described by appellant does not constitute payment of the judgment, voluntary or otherwise. The ministerial act of satisfying the record likewise does not equate to payment of this judgment. For these reasons, I would defer'any decision on the appellee’s motion to dismiss this appeal until we, or some other appropriate forum, can address the inconsistent statements of the two attorneys as set out in their- sworn affidavits. Hart, J., joins.